[exhibit1016001.jpg]
Exhibit 10.16 RESTRICTED STOCK AGREEMENT UNDER THE KNOLL INC. 2018 STOCK
INCENTIVE PLAN THIS AGREEMENT (the “Agreement”) is made effective as of the day
of , 20 (the “Grant Date”), between Knoll, Inc., a Delaware corporation (the
“Company”), and (the “Grantee”). Except as otherwise specifically provided
herein, capitalized terms used herein shall have the meanings attributed thereto
in the Knoll, Inc. 2018 Stock Incentive Plan (the “Plan”). WHEREAS, pursuant to
the Plan, the Company desires to grant the Grantee Restricted Stock on the terms
and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual
covenants hereinafter set forth and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
hereby agree as follows: 1. Grant of Restricted Stock. Subject to the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Grantee _________ shares of Restricted Stock (the “Restricted Stock”). Upon
request, the Grantee shall execute a stock power, in blank, with respect to such
Restricted Stock and deliver the same to the Company. The Grantee expressly
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
provisions of this Agreement and the Plan. 2. Non‑Transferability. During the
period prior to the vesting of such Shares as set forth in Section 3 hereof (the
“Restriction Period”), the Grantee may not sell, transfer, pledge, or otherwise
encumber or dispose of the Restricted Stock. 3. Vesting and Lapse of
Restrictions; Forfeiture. (a) Vesting Schedule. Except as otherwise specifically
provided in this Section 3, the vesting of the Restricted Stock is contingent on
the Grantee’s Continuous Service from the Grant Date through the vesting date.
The Restriction Period with respect to any Restricted Stock shall commence on
the Grant Date and shall lapse as to such Restricted Stock on the date that such
Share becomes vested pursuant to this Section 3. Except as otherwise provided in
this Section 3, as set forth below, the Restricted Stock shall vest, and the
restrictions imposed thereon shall lapse, on the ______ anniversary of the Grant
Date. (b) Change in Control. Section 14.6 of the Plan (or a successor
provisions) shall apply in the event of a Change in Control, and for purposes of
such section, the term “cause” shall have the meaning set forth in Section 3(f)
below. (c) Accelerated Vesting on Termination of Employment. If the Grantee’s
Continuous Service terminates due to the Grantee’s death, by the Company due to
the Grantee’s Disability or by the Company other than for “cause,” a pro rata
portion of the Restricted Stock shall immediately vest and the Restriction
Period thereon shall lapse on a pro rata basis as follows: (i) The number of
Shares of Restricted Stock that shall vest shall be determined by multiplying
all of the Shares or Restricted Stock (including vested and unvested) by a
fraction, the numerator of which shall be the number of full months of
Continuous Service from the Grant Date through the date of termination of
Continuous Service and the denominator of which shall be ___. (ii) The date of
such pro rata vesting in the event of such a termination of Continuous Service
shall be the date on which such termination occurs. (d) Forfeiture on
Termination of Continuous Service. If the Grantee’s Continuous Service is
terminated for any reason, except as specifically provided in this Section 3 or
Section 14.6 of the Plan (or a successor provisions) or an 1



--------------------------------------------------------------------------------



 
[exhibit1016002.jpg]
employment or other agreement between the Grantee and the Company or a
Subsidiary, the Restricted Stock, to the extent not vested prior to such
termination, shall be immediately forfeited to the Company and the Grantee shall
have no further rights with respect to such Shares, but all vested Shares shall
continue to be owned by the Grantee. (e) Committee Determination. Except as
otherwise provided in Section 3, whether Continuous Service has been terminated
for the purposes of this Agreement, and the reasons therefore, shall be
determined by the Committee, whose determination shall be final, binding and
conclusive. (f) Definition of Cause. For the purposes of the Restricted Stock
and Section 14.6 of Plan (or a successor provision), “cause” shall mean cause as
defined in any employment agreement between the Grantee and the Company or any
Subsidiary or, in the absence of any such definition, means (i) the substantial
and continued failure of the Grantee to perform material duties reasonably
required of the Grantee by the Company or any Subsidiary or the Board, as
applicable (it being understood that a failure to attain performance objectives
shall not in and of itself be treated as a failure to perform material duties
for purpose of this clause (i)) for a period of not less than thirty (30)
consecutive days, provided notice in writing from the Company or the Board, as
applicable, is given to the Grantee specifying in reasonable detail the
circumstances constituting such substantial and continued failure, (ii) conduct
by the Grantee substantially disloyal to the Company which conduct is identified
in reasonable detail by notice in writing from the Company or the Board, as
applicable, and which conduct, if susceptible of cure, is not cured by the
Grantee within 30 days of the Grantee’s receipt of such notice, (iii) any act of
fraud, embezzlement or misappropriation by the Grantee against the Company or
any Subsidiary, (iv) the conviction of the Grantee of a felony (or the
equivalent under applicable law) or plea by the Grantee of guilty or “nolo
contendere” to the charge of a felony (or equivalent under applicable law), or
(v) in the case of a Grantee who is a director of the Company, removal of the
Grantee from the Board for cause under applicable law. The definition of “cause”
herein shall not modify, amend or otherwise affect the definition of “cause” in
any employment or other agreement with the Company or any Subsidiary. 4.
Delivery of Restricted Stock. The Restricted Stock shall be delivered to Grantee
in accordance with Section 9.5 of the Plan. 5. Voting and Dividend Right. (a)
Voting. Neither the Grantee nor any person claiming under or through the Grantee
will have any of the right to vote the Shares of Restricted Stock unless and
until such Restricted Stock vests. (b) Dividend Rights. If the Company declares
a normal cash dividend on its Shares and the record date of such dividend occurs
during the Restriction Period, such dividend shall be accumulated and shall be
subject to the same terms and conditions as are applicable to the Restricted
Stock to which the dividends relate, including, without limitation, the
restrictions on transfer, forfeiture and vesting provisions contained in this
Agreement. For avoidance of doubt, all such accumulated dividends shall be paid
in cash only if and when the Shares of Restricted Stock to which they relate
vests. 6. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto. 7. Governing
Law. This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of Delaware, without reference to the principles of
conflicts of law thereof. Each party hereby irrevocably consents and submits to
the personal jurisdiction of and venue in the United States District Court -
District of Delaware and the Delaware State courts, in any legal action,
equitable suit or other proceeding arising out of or related to this Agreement.
8. Tax Withholding. The Company or any Subsidiary thereof shall have the power
and right to deduct or withhold, or require the Grantee to remit to the Company
or any Subsidiary all federal, state, local or foreign taxes required by law to
be withheld by the Company or a Subsidiary with respect to the Restricted Stock.
The Grantee may satisfy all or part of such withholding requirement (provided
that such amount, consistent with Accounting Standards Codification 718 as
amended from time to time, shall not be in excess of the maximum statutory
federal, state and local withholding requirements) by tendering previously-owned
Shares or by having the Company withhold Shares of 2



--------------------------------------------------------------------------------



 
[exhibit1016003.jpg]
Restricted Stock that would otherwise vest. 9. No Right to Continuous Service.
The establishment of the Plan and the grant of the Restricted Stock hereunder
shall not be construed as granting to the Grantee the right to Continuous
Service, nor shall the Plan or this Agreement be construed as limiting the right
of the Company or any Subsidiary to terminate the Grantee’s Continuous Service
at any time for any reason whatsoever, with or without cause. 10. No Liability.
No member of the Committee or the Board shall be personally liable by reason of
any contract or other instrument executed by such member or on his or her behalf
in his or her capacity as a member of the Committee or Board nor for any mistake
of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee, each member of the Board and each other
employee, officer or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan or this Agreement may be
allocated or delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission to act in connection with the Plan or this Agreement unless
arising out of such person’s own fraud or bad faith; provided, however, that
approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s certificate of
incorporation or by-laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless. 11. Headings.
Headings are for the convenience of the parties and are not deemed to be a part
of this Agreement. 12. Plan and Compensation Recoupment Policy. The terms of the
Plan, a copy of which is provided with this Agreement, and the Knoll, Inc.
Compensation Recoupment Policy (the “Policy) which is made part of this
Agreement and incorporated herein by reference. In the event of any conflict
between the terms of the Plan and the terms of this Agreement or the Policy, the
terms of the Plan shall govern. 13. Nature of Award. In accepting the Restricted
Stock, the Grantee acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement; (b) the grant is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Restricted Stock, or benefits in lieu of Restricted Stock, even
if Restricted Stock has been awarded repeatedly in the past; (c) all decisions
with respect to future awards, if any, will be at the sole discretion of the
Company; (d) the Grantee’s participation in the Plan is voluntary; (e) the grant
is not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long- service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary; (f) in the event that the Grantee is
not an employee of the Company or any Subsidiary, this grant and the Grantee’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Subsidiary; (g) the
future value of the Restricted Stock is unknown and cannot be predicted with
certainty; (h) in consideration of this grant, no claim or entitlement to
compensation or damages shall arise from termination of this Agreement or
diminution in value of the Restricted Stock acquired upon vesting, resulting
from termination of the Grantee’s Continuous Service by the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of this grant, the Grantee irrevocably releases
the 3



--------------------------------------------------------------------------------



 
[exhibit1016004.jpg]
Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her right to pursue or seek remedy
for any such claim or entitlement; (i) in the event of termination of the
Grantee’s Continuous Service (whether or not in breach of local labor laws), the
Grantee’s right to receive grants under the Plan and to vest in such grants, if
any, will terminate effective as of the date that the Grantee is no longer
providing services and will not be extended by any notice period mandated under
local law (e.g., providing services would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of the Grantee’s Continuous Service (whether or not in breach of
local labor laws) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer providing services for purposes of this grant; (j)
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition or sale of the Restricted Stock; and (k) the
Grantee is hereby advised to consult with the Grantee’s own personal tax, legal
and financial advisers regarding the Grantee’s participation in the Plan before
taking any action related to the Plan. 14. Data Privacy. (a) The Grantee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data as described in this
Agreement by and among, as applicable, the Grantee’s employer, the Company and
any Subsidiary for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan. (b) The Grantee understands
that the Company and the Grantee’s employer may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all Stock Units or
any other entitlement to shares of Common Stock awarded, canceled, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). (c) The Grantee
understands that Data will be transferred to any third party assisting the
Company with the implementation, administration and management of the Plan. The
Grantee understands that the recipients of the Data may be located in the
Grantee’s country, or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
15. Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law. 16. Section 409A.
To the extent applicable, the provisions of this Agreement shall be interpreted
and construed in a manner intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder
(“Section 409A”). The Company makes no representation that the Restricted Stock
will be exempt from 4



--------------------------------------------------------------------------------



 
[exhibit1016005.jpg]
Section 409A and makes no undertaking to prevent Section 409A from applying to
the Restricted Stock or to mitigate its effects on any deferrals or payments
made in respect of this grant. Effective as of the day and year first written
above. KNOLL, INC. By: Name: Title: GRANTEE: Name: 5



--------------------------------------------------------------------------------



 